UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                         _________________

                            No. 96-11467

                         (Summary Calendar)
                          _________________


          UNITED STATES OF AMERICA,

                               Plaintiff-Appellee,

          versus

          RICHARD LOWDER,
                               Defendant-Appellant.


          Appeal from the United States District Court
               For the Northern District of Texas
                        (3:96-CR-070-2-G)


                         August 26, 1997
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Richard Lowder appeals the sentences imposed as a result of

his guilty pleas to conspiracy to possess with intent to distribute

marijuana in violation of 21 U.S.C. § 846, possession with intent

to distribute marijuana in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A), and use of a communication facility to facilitate a

drug trafficking crime in violation of 21 U.S.C. § 843(b).      We

affirm.


     *
          Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                                             I

       The government charged Lowder and several codefendants in a

superseding         indictment       with   conspiracy    to    distribute     1,000

kilograms or more of marijuana (count one), possession with intent

to distribute and distribution of approximately 600 pounds of

marijuana (count two), and use of a communication facility (a

telephone) to facilitate a drug trafficking crime (count three).

The government also charged the defendants with forfeiting certain

assets to the United States pursuant to 21 U.S.C. § 853 (count

five).1

       Lowder pleaded guilty to counts one, two and three, and true

to count five.         He signed a factual resume in connection with his

guilty       plea     in   which   he    admitted,    among     other    things,   to

participating in the conspiracy to distribute 1,000 kilograms or

more of marijuana as charged in count one of the indictment.                       He

also       admitted    that   he   possessed      approximately    600    pounds   of

marijuana with intent to distribute as charged in count two.                       He

confessed that he knowingly and intentionally used a telephone to

discuss       various      matters      pertaining   to   the     distribution     of

marijuana. He also admitted various facts regarding the forfeiture

charge.

       In the original Presentence Report (“PSR”), the probation

officer recommended that the district court hold Lowder accountable

       1
          Count four of the indictment was a criminal forfeiture
count naming only defendant Paul Z. Lowder, Lowder’s father.

                                            -2-
for 6,622 kilograms of marijuana for sentencing purposes, resulting

in a base offense level of 34.                The probation officer also

recommended a two-level increase for possession of a dangerous

weapon pursuant to United States Sentencing Guidelines Manual §

2D1.1(b)(1) (Nov. 1995) [hereinafter USSG], a three-level increase

for Lowder’s role in the offense pursuant to USSG § 3B1.1(b), no

increase for obstruction of justice, and a two-level decrease for

acceptance of responsibility pursuant to USSG § 3E1.1(a).               After

these recommendations, the recommended total offense level was 37.

      After receiving objections to the PSR, the probation officer

revised his recommendation to include a four-level increase for

Lowder’s role in the offense pursuant to USSG § 3B1.1(a), a two-

level increase for obstruction of justice pursuant to USSG § 3C1.1,

and no credit for acceptance of responsibility.                  After these

revised recommendations, the recommended total offense level was

42.

      At Lowder’s sentencing on counts one, two and three, the

district      court    adopted    the       probation   officer’s      revised

recommendation.       The court sentenced Lowder pursuant to a total

offense level of 42 and a guidelines imprisonment range of 360

months   to   life.     The   court   sentenced    Lowder   to   260   months’

imprisonment on count one, 360 concurrent months’ imprisonment on

count two, and 48 concurrent months on count three.          The court also

imposed a five-year concurrent term of supervised release on counts

one and two and a one-year concurrent term of supervised release on

                                      -3-
count three. Finally, the court imposed a $150 special assessment.

Lowder appeals.

                                       II

     Lowder first argues that the district court erred in enhancing

his total offense level by two for obstruction of justice pursuant

to USSG § 3C1.1.    Lowder contends that he did not commit perjury

and that, in any event, the district court did not make the

findings necessary for imposition of the two-level enhancement.                   A

district court’s finding that a defendant has obstructed justice

under USSG § 3C1.1 is a factual finding we review for clear error.

United States v. Storm, 36 F.3d 1289, 1295 (5th Cir. 1994), cert.

denied, 514 U.S. 1084, 115 S. Ct. 1798, 131 L. Ed. 2d 725 (1995).

     Section   3C1.1     provides    for     a   two-level     increase    in   the

defendant’s offense level “[i]f the defendant willfully obstructed

or impeded, or attempted to obstruct or impede, the administration

of justice during the investigation, prosecution, or sentencing of

the instant offense. . . .”      The commentary to § 3C1.1 specifically

lists “committing, suborning, or attempting to suborn perjury” as

examples of    conduct    to   which    the      enhancement    applies.        USSG

§ 3C1.1, comment. (n.3(b)).         If a defendant objects to a sentence

enhancement resulting from his trial testimony, a district court

must review the evidence and make independent findings necessary to

establish a willful impediment to or obstruction of justice, or an

attempt to do the same.        United States v. Dunnigan, 507 U.S. 87,


                                       -4-
95, 113 S. Ct. 1111, 1117, 122 L. Ed. 2d 445 (1993).

     Here, the district court found that Lowder “was untruthful at

the trial of his codefendants where he testified as a witness for

them with respect to material matters in this case.”       The court

concluded that Lowder’s failure to give truthful testimony on

material matters “that were designed to substantially affect the

outcome of that trial” warranted a two-level upward adjustment for

obstruction of justice.    These findings, which mirror the findings

approved by the Supreme Court in Dunnigan, are sufficient to

withstand appeal.    See Dunnigan, 507 U.S. at 95, 113 S. Ct. at 1117

(“The district court’s determination that enhancement is required

is sufficient, if . . . the court makes findings of an obstruction

of, or impediment to, justice that encompasses all of the factual

predicates for a finding of perjury.”). Lowder’s argument that the

district court erred by failing to specify those portions of his

testimony that the court found to be false is refuted by the

district court’s adoption of those paragraphs of the PSR addendum

that list the specific instances of false testimony.      See United

States v. Laury, 985 F.2d 1293, 1308 n.18 (5th Cir. 1993) (“Because

the district court expressly adopted the factual findings in the

presentence report, . . . we treat the findings as those of the

district court.”).    Lowder provides no evidence demonstrating that

these factual findings are erroneous.     Under these circumstances,

we find no error in the district court’s imposition of a two-level


                                 -5-
increase in Lowder’s offense level for obstruction of justice.

      Lowder next argues that the district court erred in denying

him   a   three-level     reduction   for   acceptance    of   responsibility

pursuant to USSG § 3E1.1(b) because his factual resume demonstrates

that he accepted responsibility for his actions.            He also contends

that he pleaded guilty at the “earliest possible time,” enabling

the government to avoid preparing for trial.             The defendant bears

the burden of demonstrating that he is entitled to the reduction,

and we review the sentencing court’s determination with even more

deference that the pure “clearly erroneous” standard.                  United

States v. Flucas, 99 F.3d 177, 180 (5th Cir. 1996), cert. denied,

__ U.S. __, 117 S. Ct. 1097, 137 L. Ed. 2d 229 (1997).              The entry

of a guilty plea does not entitle a defendant to a reduction as a

matter of right.     Id.

      Conduct which results in an offense-level enhancement under

§ 3C1.1 for obstruction of justice “ordinarily indicates that the

defendant has not accepted responsibility for his criminal conduct”

except in “extraordinary cases in which adjustments under both

§§ 3C1.1 and 3E1.1 may apply.”              USSG § 3E1.1, comment. (n.4).

Lowder does not argue that this is an exceptional case in which

adjustments under both §§ 3C1.1 and 3E1.1 may apply.               Rather, he

argues that the district court’s imposition of an enhancement for

obstruction of justice was erroneous and that therefore the court’s

refusal     to   reduce     his   offense     level   for      acceptance   of


                                      -6-
responsibility was erroneous also.          As we have determined that the

district court did not err in enhancing Lowder’s sentence for

obstruction of justice, we similarly reject Lowder’s argument that

the district court improperly denied him a reduction for acceptance

of responsibility.

      Lowder    next    contends   that    the   district    court   erred   in

increasing his total offense level by two levels for possession of

a   firearm    during   the   commission   of    a   drug   trafficking   crime

pursuant to USSG § 2D1.1(b)(1). He maintains that the temporal and

spacial relationship between the weapons and the drug trafficking

required by § 2D1.1(b)(1) does not exist.             In the alternative, he

argues that the district court did not make sufficient findings to

justify the firearm enhancement.            We review a district court’s

factfinding, connecting a weapon to a drug-related offense, for

clear error.     United States v. Webster, 960 F.2d 1301, 1310 (5th

Cir.), cert. denied, 506 U.S. 927, 113 S. Ct. 355, 121 L. Ed. 2d

269 (1992).

      Section 2D1.1(b)(1) provides for a two-level increase in a

defendant’s offense level “[i]f a dangerous weapon (including a

firearm) was possessed.”       Possession need only be established by a

preponderance of the evidence.       Webster, 960 F.2d at 1310.        Once it

is established that a firearm was present during the offense, the

district court should apply the enhancement unless it is clearly

improbable that the weapon was connected with the offense.                   Id.


                                     -7-
(citing USSG § 2D1.1, comment. (n.3)).

     In concluding that the firearm enhancement was appropriate,

the district court observed that weapons had been found with drug

paraphernalia.    Specifically,    the   PSR   explained   that   agents

discovered a loaded AR 15 assault rifle and a loaded Baretta 9

millimeter handgun along with scales used for weighing marijuana in

a closet in Lowder’s residence.    See United States v. Mergerson, 4

F.3d 337, 350 (5th Cir. 1993) (explaining that government may

satisfy its burden of proving by preponderance of evidence that

defendant possessed weapon by showing that weapon was found in same

location where drugs or drug paraphernalia were stored or where

part of transaction occurred), cert. denied, 510 U.S. 1198, 114 S.

Ct. 1310, 127 L. Ed. 2d 660 (1994).       Lowder’s argument that the

district court erred by failing to find that Lowder owned the guns

or knew that they existed is irrelevant.       See Flucas, 99 F.3d at

179 (stating that “[n]either the sentencing guidelines nor the case

law requires that the Government prove a defendant had knowledge of

a weapon’s existence” for purposes of application of § 2D1.1(b)(1)

weapons enhancement).

     Lowder last argues that the district court erred in finding

6,622 kilograms of marijuana attributable to him for sentencing

purposes.   He asserts that the district court’s findings were

insufficient because the court made no finding that 6,622 kilograms

of marijuana were reasonably foreseeable to him. Lowder claimed in


                                  -8-
district court that he should be held responsible for 2,931.81

kilograms of marijuana, a quantity just below the 3,000 kilogram

cut-off in the sentencing guidelines for an offense level of 32.

We review for clear error a district court’s factual findings

regarding the quantity of drugs attributable to the defendant for

sentencing purposes.       United States v. Vital, 68 F.3d 114, 120 (5th

Cir. 1995).

     In determining the relevant facts at sentencing, the district

court is    not   restricted    to   information     that   would    have   been

admissible at trial.    Id. Instead, it may consider any information

that has sufficient indicia of reliability to support its probable

accuracy.   Id.

     In making its drug quantity finding, the district court

observed that “[i]t was rather convenient, maybe even disingenuous

that the defendant can remember this far removed from the events in

question exactly     how    much   marijuana   was    involved      so   that   it

conveniently comes out just under the break point for the guideline

section that was used . . . .”         After hearing detailed testimony

from DEA Special Agent Doug Trammel on the quantity of marijuana

attributable to Lowder for sentencing purposes,2 the district court


     2
          Special Agent Trammel testified that through discussions
with Lowder’s codefendants, he determined that Lowder transported
and distributed approximately 1,800 pounds of marijuana in 1994.
He also testified that through conversations with the same
codefendants, he determined that Lowder transported and distributed
approximately 11,000 pounds of marijuana from February through
December 1995. These figures resulted in an aggregate marijuana

                                     -9-
permissibly decided to resolve the credibility choice between the

government’s   version   and   Lowder’s   version   in   favor   of   the

government.    See United States v. Edwards, 65 F.3d 430, 432 (5th

Cir. 1995) (stating that “[f]aced with conflicting reports of the

amount of drugs involved, the district court was free to make a

credibility choice,” and finding no error in district court’s

decision to credit agent’s testimony regarding drug quantity).

AFFIRMED.




quantity of approximately 12,800 pounds, or a little over 6,000
kilograms, of marijuana.

                                 -10-